
      
        
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 635
        [Docket No. 110520295-1295-01]
        RIN 0648-BA64
        Atlantic Highly Migratory Species; Vessel Monitoring Systems; Correction
        
          AGENCY:
          Commerce, National Oceanic and Atmospheric Administration (NOAA), National Marine Fisheries Service (NMFS).
        
        
          ACTION:
          Proposed rule; correction.
        
        
          SUMMARY:

          The National Marine Fisheries Service (NMFS) published a proposed rule in the Federal Register of June 21, 2011, concerning modifications to Vessel Monitoring System requirements in Atlantic HMS fisheries. The document contained an incorrect time for a public hearing in Atlantic City, New Jersey. This document corrects that error. All other information contained in the proposed rule has not been changed.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Greg Fairclough, (phone: 727-824-5399, fax: 727-824-5398) or Michael Clark (phone: 301-713-2347, fax: 301-713-1917).
          Correction
          In the Federal Register of June 21, 2011, in FR Doc 2011-15325, on page 36073, the third row of the table is corrected to read:
          
             
            
              Location
              Date
              Time
              Address
            
            
               
            
            
              *         *         *         *         *         *         *
            
            
              Atlantic City, NJ
              July 28, 2011
              3:30-6:30 p.m.
              Atlantic County Library System, Brigantine Branch, 201 15th St. South, Brigantine, NJ 08203.
            
          
          
            Authority:
             16 U.S.C. 971 et seq.; 16 U.S.C. 1801 et seq.
            
          
          
            Dated: June 24, 2011.
            John Oliver,
            Deputy Assistant Administrator for Operations, National Marine Fisheries Service.
          
        
      
      [FR Doc. 2011-16331 Filed 6-28-11; 8:45 am]
      BILLING CODE 3510-22-P
    
  